Citation Nr: 1621561	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-01 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling prior to October 23, 2014, and 40 percent disabling thereafter.  

2.  Entitlement to a compensable initial rating for diabetic nephropathy.

3.  Entitlement to a compensable initial rating for bilateral cataracts.

4.  Entitlement to compensable initial rating for erectile dysfunction.

5.  Entitlement to a rating in excess of 20 percent for post traumatic degenerative joint disease of the lumbar spine (lumbar spine disability).  

6.  Entitlement to a compensable rating for hearing loss. 

7.  Entitlement to service connection for right lower extremity radiculopathy.


8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

Pursuant to the Veteran's request, a hearing before a Veterans' Law Judge was scheduled for February 2016.  However, the Veteran failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2015).

A March 2013 rating decision denied the Veteran's TDIU claim and a claim for service connection for right lower extremity radiculopathy.  While a timely notice of disagreement (NOD) with the denial was submitted, the subsequent July 2015 statement of the case (SOC) did not address these issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

Pursuant to 38 C.F.R. § 19.31(b)(1) (2015), the AOJ is required to furnish a supplemental statement of the case (SSOC) if the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified and the appellate record is transferred to the Board.  In the present case, after the December 2012 SOC additional evidence was received by the AOJ, including VA treatment records.  Although the appeals were readjudicated in a July 2015 SSOC, it did not list the additional VA treatment records as pertinent evidence reviewed or otherwise discuss or acknowledge those records.  As this evidence is pertinent to the pending claims, the appeals must be remanded for the AOJ to consider the evidence in the first instance.

The record also indicates that there are outstanding VA records.  A December 12, 2014 VA treatment record notes that non-VA care consultation results from the same date were scanned into VistA.  While the record does not cite the specific condition for which the consultation was requested, the October 23, 2014 VA examination report references a December 12, 2014 electromyogram (EMG) conducted to assess the Veteran's peripheral neuropathy.  However, neither the VA examination report nor the available VA treatment records contain the referenced December 12, 2014 EMG report.  Additionally, the record indicates that the Veteran receives ongoing VA treatment and was scheduled for follow-up care in July 2015.  Accordingly, on remand the December 12, 2014 EMG report and any updated VA medical records must be associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The evidence of record also suggests there are outstanding private treatment records that may be relevant to the Appellant's claims.  A June 24, 2015 VA treatment record indicates that the Veteran received inpatient treatment at Magnolia Hospital for his diabetes mellitus.  As the Veteran's peripheral neuropathy of the right lower extremity, erectile dysfunction, nephropathy, and cataracts are all secondary to his diabetes, the Board cannot exclude the possibility that the inpatient treatment records may contain evidence pertinent to those appeals.  In light of the foregoing, the Veteran's outstanding private treatment records should be requested.

With regard to the Veteran's claim for a compensable rating for cataracts, the Veteran was provided VA eye examinations in November 2009, March 2011, June 2012, and November 2014.  While the November 2009, March 2011, and June 2012 examination reports all indicated that the Veteran had cataracts, the November 2014 examination report indicated that the Veteran was not currently diagnosed with   and had never been diagnosed with an eye condition other than a congenital or developmental error of refraction.  In light of the prior diagnoses of record, a new examination is warranted.  

The Veteran's most recent VA spine examination was in June 2012 and his most recent audiological examination was in July 2012.  Given that those examinations were approximately four years ago and the Board is remanding the claims for   other development, the Board finds that the Veteran should be provided a contemporaneous VA spine and audiological examinations.

Finally, regarding the TDIU and right lower extremity radiculopathy claims,        the Board notes that the March 2013 rating decision denied these claims.  The Veteran, through his representative at the time, filed a timely NOD with the denials.  Although the RO issued an SOC on other issues the Veteran disagreed with, the SOC did not include TDIU or right lower extremity radiculopathy as an issue nor provide the bases for the denials of those claims.  Accordingly, remand of these claims for issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from June 30, 2015 to present, as well as the December 12, 2014 EMG report referenced in the December 12, 2014 VA treatment record in VistA, and associate them with the claims file. 

2.  Ask the Veteran to provide the names and addresses      of all medical care providers who have treated him for      the disabilities remaining on appeal, including Magnolia Hospital.  After securing the necessary releases, request   any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above is completed to the extent possible, provide the Veteran with a VA spine examination to determine the current severity of his lumbar spine disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated testing, including range of motions studies and pertinent neurological evaluation, should be conducted, and the results reported.  All symptomatology associated with his lumbar spine disability should be reported.

The examiner should provide a complete rationale for any opinions offered.

4.  Schedule the Veteran for a VA audiology examination to determine the current nature and severity of his bilateral hearing loss.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

5.  Schedule the Veteran for a VA eye examination in order to determine the current severity of the Veteran's service-connected cataracts.  The claims file must be reviewed by the examiner.  All indicated tests and studies should be conducted, and all symptomatology reported.  If no eye disability is found other than refractive error (as occurred on November 2014 VA examination), the examiner should reconcile the multiple prior diagnoses   of cataracts with current findings. 

6.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims for increased ratings for peripheral neuropathy of right lower extremity, diabetic nephropathy, bilateral cataracts, erectile dysfunction, lumbar spine disability, and hearing loss.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

7.  Issue a statement of the case on the claims for entitlement to a TDIU and service connection for right lower extremity radiculopathy, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

